IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BEVAN J. WADE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0341

JONATHAN PAUL WADE,

      Appellee.

_____________________________/

Opinion filed September 20, 2017.

An appeal from an order of the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Bevan J. Wade, pro se, Appellant.

Jonathan Paul Wade, pro se, Appellee.




PER CURIAM.

      In this appeal from a final judgment of dissolution, we affirm without

comment as to all issues except the requirement that the former husband maintain

life insurance to secure his support obligations. The trial court orally pronounced

this requirement, but it was not included in the written judgment as the law

requires. See Schmidt v. Schmidt, 151 So. 3d 27, 28 (Fla. 1st DCA 2014) (holding
written judgment must conform to oral pronouncement). Therefore, we reverse and

remand for the trial court to modify the final judgment to include the orally-

pronounced life insurance requirement.

      AFFIRMED in part, REVERSED in part, and REMANDED with

instructions.



RAY, BILBREY, and KELSEY, JJ., CONCUR.




                                         2